*479ON MOTION FOR REHEARING.
HAWKINS, Judge.
We have again examined the record in the light of relator’s motion for rehearing, and believe proper •disposition of the case was made in our original opinion. The machinery of the court was placed in motion when the jurors for the week were drawn, and such conduct as relator was shown to be guilty of with reference to the jury selected would unquestionably hamper and obstruct the due administration of justice, cause jurors to disqualify themselves and if carried far enough, destroy the use of the entire panel for the week.
The motion for rehearing is overruled.

Overruled.